364 S.W.3d 668 (2012)
SIEH PROPERTIES, Plaintiff/Respondent,
v.
Dianna L. HORNE, Defendant/Appellant.
No. ED 96514.
Missouri Court of Appeals, Eastern District, Division Three.
February 7, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 19, 2012.
Application for Transfer Denied May 29, 2012.
Bradley J. Williams, St. Louis, MO, For Plaintiff/Respondent.
Dianna L. Horne, Acting pro se, St. Charles, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.
ORDER
PER CURIAM.
Dianna L. Horne appeals from the trial court's judgment and order entered in favor of Sieh Properties (Respondent) on Respondent's complaint for unlawful detainer. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. Piazza v. Combs, 226 S.W.3d 211, 217 (Mo. App. W.D.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).